DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response to the rule 105 requirement is acknowledged. 

Specification
The amendment filed 4/22/22 (and the claims listings dated 8/11/22 and 10/12/22) is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: claim 29 recites limitations concerning the third formation and third concentrations. This is not supported by the original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.

The amendment filed 8/11/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
In claim 2, the limitation “determining a second ratio between a first amount of at least one of uranium or thorium in a first fluid sample taken from the first subterranean formation and a second amount of at least one of uranium or thorium in a second fluid sample taken from the second subterranean formation” was added in the amendment dated 8/11/22. The original disclosure does not describe determining a ratio between uranium or thorium in the first formation and uranium or thorium in the second formation.
In the requirement for information dated 8/22/22 (@ 5c), Examiner required that Applicant identify precisely which portion of the disclosure provide support for this limitation. In the response dated 10/12/22, Applicant asserted that this limitation is supported by ¶210, figure 3E, and¶¶160-161. ¶0160 describes equilibrium ratios of chlorine isotopes within a single formation and ¶0161 describes equilibrium ratios of iodine isotopes within a single formation. ¶0210 describes a ratio of chlorine 36 as a function of depth. Examiner finds no support for the “determining a second ratio…” in those portions of the disclosure.

In claim 2, the limitation “determining that the first concentration of the radioisotope in the first subterranean formation is at a secular equilibrium concentration based on comparing the first ratio to the second ratio” is not supported in the original disclosure. 
In the requirement for information dated 8/22/22 (@ 5d), Examiner required that Applicant identify precisely which portion of the disclosure provide support for this limitation. In the response dated 10/12/22, Applicant asserted that this limitation is supported by ¶210 and figure 3E. ¶0210 describes a ratio of chlorine 36 as a function of depth. Examiner finds no support for the “determining…based on comparing the first ratio to the second ratio…” in those portions of the disclosure.

Applicant is required to cancel the new matter in the reply to this Office Action.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5, 7-14, 27-29, and 37 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As detailed above, claim 2—and thus dependent claims 3-5, 7-14, 27-29, and 37--recite new matter.
Moreover, claim 29 continues to recite limitations concerning the third formation and concentration which are new matter.
Response to Arguments
The amendment has overcome the prior art rejections.
With regards to the new matter rejections vis-à-vis claim 29 as amended 4/22/22: applicant argues (page 6 of reply dated 8/11/22) that the third formation and third concentrations find support in ¶¶0127, 0182, and 0210. Examiner finds that these paragraphs are silent regarding a third formation or third concentration. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0600-1530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672